915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James L. BAKER, Petitioner-Appellant,v.Henry N. GRAYSON, Respondent-Appellee.
Nos. 90-1599, 90-1753.
United States Court of Appeals, Sixth Circuit.
Oct. 10, 1990.
ORDER

1
James L. Baker appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254 and the subsequent denial of a certificate of probable cause.  The receipt of the record on appeal has been construed as an application for a certificate of probable cause.  Fed.R.App.P. 22(b).


2
Baker pleaded nolo contendere to four counts of entering a public structure without breaking with intent to commit larceny, with habitual offender specifications, in the Isabella County, Michigan, Circuit Court in June, 1986.  Baker was sentenced to four concurrent 12 to 30 year terms of imprisonment.  A subsequent motion to withdraw his pleas was denied by the trial court, and the Michigan Court of Appeals affirmed.  The Michigan Supreme Court denied leave to appeal.


3
Thereafter, petitioner sought habeas relief, alleging that his nolo pleas were induced by assurances from his attorney that he would receive no more than a 40-60 month sentence, the sentence received by the "ringleader" of the group with which petitioner was involved.  The district court dismissed the petition as without merit.


4
Upon consideration of the record, the application for a certificate of probable cause is denied.  Petitioner's claim contradicts what he declared in open court while changing his pleas.   See Baker v. United States, 781 F.2d 85, 90 (6th Cir.), cert. denied, 479 U.S. 1017 (1986).  Moreover, counsel's subjective expectations of a lighter sentence do not render an otherwise valid plea involuntary.   Self v. Blackburn, 751 F.2d 789, 793 (5th Cir.1985);  Stout v. United States, 508 F.2d 951, 953 (6th Cir.1975).